Case 5:20-mj-00049-LLK Document 1 Filed 04/14/20 Page 1 of 6 PageID #: 1




                                                                     FILED
                                                             VANESSA L ARMSTRONG, CLERK

                                                                   Apr 14 2020

                                                               U.S. DISTRICT COURT
                                                            WESTERN DISTRICT OF KENTUCKY
                                                      5:20MJ-49
Case 5:20-mj-00049-LLK Document 1 Filed 04/14/20 Page 2 of 6 PageID #: 2
Case 5:20-mj-00049-LLK Document 1 Filed 04/14/20 Page 3 of 6 PageID #: 3
Case 5:20-mj-00049-LLK Document 1 Filed 04/14/20 Page 4 of 6 PageID #: 4
Case 5:20-mj-00049-LLK Document 1 Filed 04/14/20 Page 5 of 6 PageID #: 5
Case 5:20-mj-00049-LLK Document 1 Filed 04/14/20 Page 6 of 6 PageID #: 6
